Title: From George Washington to Timothy Pickering, 3 July 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 3d July 1797

The enclosure, contained in Colo. Henleys letter to me (which with the letter itself is forwarded) needs no comment. Had it come to me as a confidential communication, the transmission of it to

you, might have been attended with some embarrassment; but as it is free from this, I have no hesitation in making the government acquainted with this transaction.
The presumption indeed, and I hope the fact also is that the letter of which the enclosure is said to be a copy, has been transmitted to your Office, or to the Department of War by Mr Byers; and if found genuine, will, no doubt, have proper attention paid to it; for if such nefarious practices, by men in high & responsible stations, are suffered to escape without such punishment as the Constitution and Laws of our Country have provided, we may bid adieu to all order, & submit to have the wheels of Government clogged in all their movements.
If the original letter has been received at either of the Public offices, the copy, with Colo. Henley’s letter to me, may be returned; for having no amanuensis I could retain no copy of them: if it has not, my copy may remain with you, and such use thereof as the case will warrant, may be made of it. With great esteem & regard I am—Dear Sir Your Obedt Hble Servt

Go: Washington

